DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/12/2021 and is being filed as a Non-Final that is to replace the prior Office Action dated 05/13/2021. Thus the prior office action is vacated/withdrawn. Please see Examiner’s responses below.
In the filed response, no claims have been amended.  
Accordingly, Claims 21-40 have been examined and are pending with Claims 1-20 being cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
1.	Examiner acknowledges Applicant’s request to withdraw the last office action (08/12/2021), which was based on the incorrect claim set, and is now replaced with the current office action with Claims 21-40 examined.
2.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
3.	In light of the foregoing, Claims 21-40 have been examined and are pending. 


Claim Objections
4.	Claim 21 is objected to because of the following informalities:  claim 21 recites “…wherein the first frame is positioned at one end of the first base board” (emphasis added). Is the “first base board” the same as the “first base circuit board”?  Please clarify. Appropriate correction is required.
5.	Claim 23 is objected to because of the following informalities:  reference is made to “a first illumination circuit board”, however, it appears to be later referred to as the “first illuminator circuit board” (emphasis added). The same also applies to “a second illumination circuit board”. It is therefore not clear whether this should read “illumination” or “illuminator”. Please clarify. Appropriate correction is required.
6.	Claim 23 is further objected to because of the following informalities:  the claimed term “transvers” appears as though it should be “transverse”. Please clarify. Appropriate correction is required.
7.	Claim 25 is objected to because of the following informalities:  the limitation “wherein the first plurality of connector pins are at an opposite end of the first circuit board” (emphasis added) points to the “first circuit board”, however, the claim appears to be addressing “the second circuit board” (line 2). Thus, it seems “first circuit board” should read “second circuit board”. Please clarify. Appropriate correction is required.
8.	Claim 27 is objected to because of the following informalities:  the limitation “a fourth base circuit board positioned on an opposite side of the first frame and the second frame from the first base circuit board” appears to have support in Figs. 33A-B and Fig. 34. The Examiner respectfully requests Applicant provide corresponding support to either confirm the foregoing or . Appropriate correction is required.
9.	Claims 31 and 35 are objected to because of the following informalities:  the claimed phrase “extend(s) through” is not clearly defined. Given its BRI, this can be interpreted as a circuit board that can be allowed to pass though the base circuit board or it can also be interpreted as a circuit board that can be secured in a recessed area of the base circuit board. In both cases, the circuit board can construed as extending through the base circuit board. Please clarify as to what this exactly means. Appropriate correction is required.
10.	Claim 38 is objected to because of the following informalities:  the claim first recites  “first base circuit board” and then later refers to “first base board”.  Are these referring to the same component or are they different?  Please clarify. Appropriate correction is required.

Claim Rejections – 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21, 31, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 21, claim 21 recites the limitation “wherein the first circuit board and the second circuit board are each folded into a “U” shape”, however, the specification only appears to address a central carrier as having the U-shaped configuration (e.g. pg. 127 lines 28-29 and pg. 128 lines 1-5). As such, it is not entirely clear where support can be found that explicitly shows the first and second circuit boards being folded into a “U-shape”. The Examiner respectfully requests that Applicant point out where in the specification support can be found for the aforementioned newly added limitation.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 31, claim 31 recites “wherein the first circuit board and the second circuit board extend through the first base circuit board” (emphasis added), however, the specification and the drawings do not appear to illustrate this claimed arrangement.  The phrase “extend through” seems to be respect to fluid channels (e.g. pg. 98 lines 10-15) and is not related to “the first circuit board and the second circuit board extend through
Regarding dependent claim 35, the phrase “extends through”, as similarly noted in claim 31 above, seems to be respect to fluid channels (e.g. pg. 98 lines 10-15) and is not related to “each of the third circuit board and the fourth circuit board extends through the first base circuit board and the second base circuit board”.  The Examiner respectfully requests that Applicant point out where in the specification support can be found for the aforementioned newly added limitation.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.


12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33; claim 33 recites the limitation “the assembly comprising: a first base circuit board; a second base circuit board; a front image sensor including a third circuit board, wherein the third circuit board is coupled to the first base circuit board and the second base circuit board; and a side image sensor including a fourth circuit board, wherein the fourth circuit board is coupled to the first base circuit board and the second base circuit board” (emphasis added); however, the limitation related to the 3rd and th circuit boards being coupled to the 1st and 2nd base circuit boards, respectively, does not appear to be explicitly addressed in the specification.  The closest illustration of the foregoing arrangement seems to given in for e.g. Fig. 33B, where the front illuminator circuit board 3306 and side illuminator circuit board 3310 are both integrated with the upper and lower base boards (pg. 141 lines 3-12 of specification). As such, it is not entirely clear whether the claimed 1st and 2nd base boards are the same as the upper and lower base boards given in the specification. Moreover, it is not clear if the claimed 3rd and 4th circuit boards are the same as the front and side illuminator circuit boards (3306 and 3310, respectively).  This appears to be the case in claim 23 however, this is not readily apparent in claim 33. As such, the metes and bounds of the claim cannot be definitively established.
Regarding dependent claims 34-37, these recite the first and second base circuit boards of independent claim 33. As such, the corresponding arrangement of elements cannot be unequivocally ascertained from the specification as claimed. 
Regarding claim 38, claim 38 recites the limitation “…wherein each of the first lens assembly and the second lens assembly extends between two illuminator circuit boards” (emphasis added). The closest depiction of this arrangement appears to be what is shown in Fig. 33B, however, each lens assembly (3314 and 3316) do not seem to extend between both illuminator circuit boards (3306 and 3310) as required in the claim. Instead, each lens assembly appears to only be coupled to a single illuminator circuit board. For e.g., lens assembly 3314 only connects to circuit board 3306. As depicted, the lens assembly does not appear to extend over to circuit board 3310. Thus, the positioning of the lens assemblies cannot be unequivocally determined in relation to the illuminator circuit 
Regarding dependent claims 39-40, these are both dependent on rejected base claim 38. As such, the corresponding arrangement of elements cannot be unequivocally ascertained from the specification as claimed. 

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
14.	Claims 21-23, 25, 29, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 13, and 14 of U.S. Patent No. 9,901,244 B2 (Application No. 14/318,249), hereinafter referred to as 244. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a circuit board assembly of a multiple viewing elements endoscope and thus, the foregoing claims are anticipated by the patented reference claims. 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 244 in view of Yamamoto et al. US 2011/0237886 A1. 
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 244 in view of  Patent Application No. 17/147,648, hereinafter referred to as 648.
Please refer to the table below which highlights the differences in the claim limitation between the two applications.


**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application No. 16/945,338


U.S. Patent No. 9,901,244 B2
(Application no. 14/318,249)

Claim 21
An electronic circuit board assembly for a multi-viewing elements endoscope, the assembly comprising: a first base circuit board; a first frame configured to receive a front image sensor including a second circuit board, wherein the first frame is positioned at one end of the first base board; and a second frame configured to receive a side image sensor including a third circuit board, wherein said second frame is positioned adjacent to said first frame; wherein the first circuit board and the second circuit board are each folded into a “U” shape.


Claim 1
An electronic circuit board assembly for a tip section of a multi-viewing elements endoscope, the assembly comprising: a base board;  a front image sensor;  a front printed circuit board;  a side image sensor;  a side printed circuit board;  a first metal frame configured to receive the front image sensor and the front printed circuit board, wherein the first metal frame is positioned at one end of the base board, wherein said front image sensor and front printed circuit board are directly mounted on said first metal frame and wherein the first metal frame is defined by a first length and a first width, the first length being greater than the first width, and a first central axis that is parallel to said first length;  a second metal frame configured to receive a side image sensor and a side printed circuit board, wherein said second metal frame is positioned adjacent to said first metal frame, wherein the second metal frame is defined by a second length and a second width, the second length being greater than the second width, and a second central axis that is parallel to said second length;  a first illumination circuit board comprising a curved panel, wherein said curved panel comprises at least two sets of front illuminators and is mounted on said base board proximate said first metal frame;  and a second illumination circuit board comprising a curved panel, wherein said curved panel comprises at least one set of side illuminators and is mounted on said base board proximate said second metal frame, wherein, when the assembly is in a form for operative use, the first central axis and second central axis intersect and define an angle within a range of 70 to 135 degrees with respect to each other. 
Claim 22
first lens assembly coupled to the first frame; and a second lens assembly coupled to the second frame.
Claim 2
front lens assembly directly mounted on said first metal frame.
Claim 4
The assembly according to claim 3, further comprising a side lens assembly directly mounted on said second metal frame. 
Claim 23
The electronic circuit board assembly of claim 21, further comprising: -10-Customer No.: 109,610 Attorney Docket No.: 12000-0044-05000 a first illumination circuit board comprising a first panel and a first illuminator, wherein the first illuminator circuit board is mounted on the first base circuit board within at least one first groove of the first base circuit board; and a second illumination circuit board comprising a second panel and a second illuminator, wherein the second illuminator circuit board is mounted on the first base circuit board within at least one second groove of the first base circuit board; wherein the first illuminator faces a direction transvers to the second illuminator.
Claim 1
… a first illumination circuit board comprising a curved panel, wherein said curved panel comprises at least two sets of front illuminators and is mounted on said base board proximate said first metal frame;  and a second illumination circuit board comprising a curved panel, wherein said curved panel comprises at least one set of side illuminators and is mounted on said base board proximate said second metal frame, wherein, when the assembly is in a form for operative use, the first central axis and second central axis intersect and define an angle within a range of 70 to 135 degrees with respect to each other.
Claim 24
The electronic circuit board assembly of claim 21, wherein each of the front image sensor and the side image sensor includes a piece of glass.
Note: 244 is silent regarding image sensors including a piece of glass. See secondary reference Yamamoto et al. below for support.
Claim 25
The electronic circuit board assembly of claim 21, wherein the second circuit board includes a first plurality of connector pins and a second plurality of connector pins, wherein the first plurality of connector pins are at an opposite end of the first circuit board from the second plurality of connector pins; and wherein the third circuit board includes a third plurality of connector pins and a fourth plurality of connector pins, wherein the third plurality of connector pins are at an opposite end of the third circuit board from the fourth plurality of connector pins.

Claim13
The optical assembly of claim 6, wherein the first sensor comprises a first plurality of connector pins on a first end of the first sensor and a second plurality of connector pins on a second opposing end of the first sensor, wherein the first plurality of connector pins is folded underneath the base board and soldered to the base board and the second plurality of connector pins is folded over a surface of the first metal frame and soldered to the first printed circuit board. 
Claim 14
The optical assembly of claim 6, wherein the second sensor comprises a first plurality of connector pins on a first end of the second sensor and a second plurality of connector pins on a second opposing end of the second 
Claim 28
The electronic circuit board assembly of claim 27, further comprising: a metal supporting frame positioned between the first base circuit board and the fourth base circuit board and configured to act as a heat sink.
Claim 41
An imaging module for an endoscope comprising: a circuit board comprising: a first base board; and a second base board spaced from the first base board;  an optical assembly including an image sensor and at least one lens, wherein the at least one lens is positioned between the first base board and the second base board;  a frame coupled to the first base board and the second base board, wherein the frame is configured to receive the optical assembly;  and a support frame coupled to the first base board and the second base board, wherein the frame is received by the support frame. 
Claim 29

Claims 13
wherein the first sensor comprises a first plurality of connector pins on a first end of the first sensor and a second plurality of connector pins on a second opposing end of the first sensor, wherein the first plurality of connector pins is folded underneath the base board and soldered to the base board and the second plurality of connector pins is folded over a surface of the first metal frame and soldered to the first printed circuit board. 
Claim 14
The optical assembly of claim 6, wherein the second sensor comprises a first plurality of connector pins on a first end of the second sensor and a second plurality of connector pins on a second opposing end of the second sensor, wherein the first plurality of connector pins is folded underneath the base board and soldered to the base board and the second plurality of connector pins is folded over a surface of the second metal frame and soldered to the second printed circuit board. 
Claim 30
The electronic circuit board assembly of claim 21, wherein the front image sensor and the side image sensor each includes one of a charge coupled device (CCD) and a complementary metal oxide semiconductor (CMOS) image sensor.
(**See notes below regarding claim 30)

Claim 31
The electronic circuit board assembly of claim 21, wherein the first circuit board and the second circuit board extend through the first base circuit board.
(**See notes below regarding claim 31)



15.	Claim 21 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 244. Claim 1 of 244 as seen in the chart above, discloses all of the elements in instant claim 1, where noted differences are primarily due to (1) the elements not necessarily being one-to-one, (2) the use of equivalent and/or substitute terms describing the elements, and (3) functionally the elements appear to be similar however the names may be different. For e.g. first base circuit board in instant claim 21 and base board (244) are construed to be equivalent terms. Further, 2nd and 3rd circuit boards (instant claim 21) are understood as meaning 1st and 2nd illumination circuit boards (244), respectively. Other similar examples can st and 2nd illumination circuit boards, which Examiner respectfully submits can be construed as an analogous description of said circuit boards. Moreover, if the circuit boards have curved panels as 244 discloses, then it would be apparent to a skilled person in the art that the corresponding shapes could vary over a wide range, where said curved panels can broadly encompass a U-shaped configuration or any other configuration exhibiting curvature for the purposes of arranging a multiple viewing element endoscope. Examiner notes para 0009, 0011, and 0012 of Eismann et al. US 2012/0104230 A1 (referenced in IDS) where a circuit board is constructed to be U-shaped.
As to Claim 23, the limitation “within at least one first groove of the first base circuit board” and “within at least one second groove of the first base circuit board” is not explicitly disclosed in 244, however, having a groove or an equivalent means for mounting/securing circuit boards (e.g. first and second illuminator circuit boards) onto a base circuit board (e.g. a first base circuit board) is something that would be evident to a skilled person in the art.  The limitation “wherein the first illuminator faces a direction transverse to the second illuminator” is also not explicitly disclosed in 244, however, this would necessarily follow given the first and second illuminators correspond to the front and side image sensors, respectively, of the endoscope. Since the image sensors are arranged in a transverse configuration, then this must also be true of the illuminators.   

As to Claim 24, 244 does not disclose “wherein each of the front image sensor and the side image sensor includes a piece of glass”.  However, Claim 12 of Yamamoto from the same or similar field of endeavor does teach this element, i.e., “a cover glass that is provided on an 


As to Claim 25, 244 recites two groups of connector pins corresponding to each image sensor where both groups of connector pins are on opposite sides of the sensor. Since each claimed circuit board is associated with an image sensor per claim 1 (244), then it stands to reason the limitation of both claims 13-14 read on instant claim 25.  

As to Claim 28, 244 does not recite the arrangement of a metal supporting frames between the two base circuit boards that can be configured as a hear sink, however, claim 41 of 798 (see table) recites first and second base boards that are spaced apart with a support frame coupled to both boards. Although not explicit, it stands to reason said frame (e.g. metal frame) can serve as a heat sink. See e.g. claim 1 of 244.

As to Claim 29, the limitation “wherein the front image sensor and the side image sensor are soldered to the first base circuit board and the fourth base circuit board”, although not explicitly recited in 244, can be reasonably found in claims 13-14 of 244, since the connector pins of the first and second sensors are soldered to a base board; hence, both image sensors are soldered to the base board as required. Examiner respectfully submits that soldering the two image sensors to two base boards (e.g. a 1st and 4th as claimed) versus one would have been obvious to one of ordinary skill in the art, since it has been held that mere duplication of the essential working parts St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 

As to Claim 30, an image sensor that includes one of a charge coupled device (CCD) and a complementary metal oxide semiconductor (CMOS) image sensor is well known in the art since image sensors/cameras that are employed in many applications generally include one of these devices. 

As to Claim 31, the limitation “wherein the first circuit board and the second circuit board extend through the first base circuit board” is also well understood by those skilled in the art given the BRI of “extend through”.  For e.g., if the phrase “extend through” is interpreted to mean inserting a circuit board(s) into a base circuit board (e.g. a mother board of a computer), then the circuit board(s) can be viewed as extending through the base circuit board so as to ensure the circuit board(s) is properly seated with the base board, thereby establishing electrical contact.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486